Citation Nr: 1424230	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating prior to December 9, 2013, and in excess of 20 percent from that date, for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than April 28, 2011 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012 and November 2013 rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  A January 2014 rating decision granted an increased 20 percent rating for the Veteran's bilateral hearing loss, effective December 9, 2013.  Since the Veteran has not expressed satisfaction with the "staged" ratings, the matter remains on appeal.  The issue is characterized to reflect that staged ratings are assigned, and that both "stages" of the rating are for consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an earlier effective date for the grant of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the period prior to May 2, 2008, the Veteran had, at worst, Level II hearing acuity in the right ear and Level II hearing acuity in the left ear; the rating criteria contemplate the Veteran's hearing loss symptoms.  

2.  Effective May 2, 2008, resolving all reasonable doubt in the Veteran's favor, the Veteran had, at worst, Level V hearing acuity in the right ear and Level V hearing acuity in the left ear; the rating criteria contemplate the Veteran's hearing loss symptoms.  



CONCLUSIONS OF LAW

1.  For the period prior to May 2, 2008, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  

2.  Effective May 2, 2008, the criteria for an initial 20 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. VA's Duty to Notify and Assist

The Veteran's hearing loss claim arises from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's post-service VA treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain.  He also was provided with VA examinations in August 2007 and December 2013.  Further, the Veteran has not reported, nor does the record show, that his hearing loss has worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

As to the August 2007 and December 2013 VA audiological examination reports, the Board finds that all VA examinations were adequate to evaluate his hearing loss disability and the severity of his symptoms.  Specifically, the examiners performed audiological evaluations of the Veteran, identified his hearing symptoms and provided assessments of the nature and severity of his disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (a medical opinion is not entitled to any weight if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran contends that his hearing loss is more severe than the 0 percent rating assigned prior to December 9, 2013, and more severe than the 20 percent rating assigned since that date.  

Historically, an August 2012 Board decision (after a prior July 2010 Board decision and a March 2012 United States Court of Appeals for Veterans Claims (Court) Memorandum decision) granted service connection for bilateral hearing loss.  A September 2012 rating decision implemented the August 2012 Board decision, and  assigned a noncompensable (0 percent) rating, effective July 2, 2007.  A November 2013 rating decision granted an earlier effective date for the grant of service connection for the hearing loss, effective May 1, 2007.  A January 2014 rating decision then granted an increased 20 percent rating for the bilateral hearing loss, effective December 9, 2013.  

On August 2007 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

20
60
60
65
LEFT

10
60
65
70

The average puretone thresholds were 51 decibels in the right and left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  

A May 2, 2008 VA audiology report noted the Veteran's statement that he had been told for many years that he needs to wear hearing aids but has not felt that he needed them until recently; he was then issued hearing aids.  

On December 2013 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

20
60
60
60
LEFT

20
65
75
75

The average puretone thresholds were 50 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 68 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  It was noted that the Veteran was unable to secure employment with a telephone company after his active duty service due to his hearing loss.  It was further related that the Veteran was now retired but has difficulty hearing others in everyday conversation.  

In this case, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an increased 20 percent rating effective May 2, 2008.  

Applying the results of the August 2007 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in the right and left ear, warranting a 0 percent rating.  Applying the results of the December 2013 VA examination to Table VI produces a finding that the Veteran had Level V hearing acuity in the right and left ear, warranting a 20 percent rating.  

The Board acknowledges that the Veteran's case is complicated by the fact that a period of five years lapsed in between his VA audiological examinations.  However, a May 2, 2008 VA audiology report documents the Veteran's complaint of feeling like he needed hearing aids only recently.  The Board considers such evidence as a complaint by the Veteran that his hearing loss had worsened since the August 2007 VA examination.  As the next VA examination revealed hearing loss warranting a 20 percent rating, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an increased 20 percent rating for his bilateral hearing loss effective May 2, 2008.  

At no time prior to May 2, 2008 is there evidence showing, or even suggesting, that the Veteran's bilateral hearing loss was severe enough to warrant a compensable rating.  The only adequate evidence to determine the severity of the Veteran's bilateral hearing loss during the period prior to May 2, 2008 is the August 2007 VA examination which reflects hearing loss commensurate with a 0 percent rating.  As such, the Board finds that a rating in excess of 20 percent for his bilateral hearing loss is not warranted at any time since May 2, 2008.  As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  On this basis, he is not entitled to a rating in excess of 20 percent as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.  

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, as to his bilateral hearing loss, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board does not find that the Veteran's bilateral hearing loss interferes with his work beyond the interference contemplated by the currently assigned 0 and 20 percent ratings.  The functional loss noted and self-reported by the Veteran, in essence, difficulty hearing people, is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), where, the Court noted that unlike the rating schedule for hearing loss the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the December 2013 VA examiner discussed the impact of his hearing loss on the ordinary conditions of daily life, as well as with employment, which has been considered.  Thus, referral for consideration of an extraschedular rating is not warranted.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged that his hearing loss prevent him from obtaining and maintaining substantially gainful employment.  The Veteran has reported on many occasions that he was unable to secure employment with a telephone company after his active military service due to his hearing loss.  However, he has also reported that he was otherwise able to secure employment in another capacity, and he has not indicated that his hearing loss prevented him from maintaining substantially gainful employment.  As such, further consideration of Rice is not required.  


ORDER

Prior to May 2, 2008, a compensable rating for bilateral hearing loss is denied.  

Subject to the laws and regulations governing monetary benefits, effective May 2, 2008, a disability rating of 20 percent, and no more, for bilateral hearing loss is granted.  

REMAND

A November 2013 rating decision granted service connection for tinnitus, effective April 28, 2011.  In December 2013 correspondence, his attorney challenged the effective date assigned for the grant of service connection for tinnitus, arguing that the effective date should be May 1, 2007.  In this regard, the Board notes that in a July 2010 decision, the Board referred entitlement to service connection for tinnitus, indicating that it had been raised on August 2007 VA audiological evaluation.  The RO has not yet issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran a SOC addressing the claim of entitlement to an effective date earlier than April 28, 2011 for the grant of service connection for tinnitus, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


